Citation Nr: 1647811	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for thoracolumbar scoliosis with degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1990 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently held by the RO in Houston, Texas.  

The Veteran testified before the Board in February 2016; a transcript of that hearing is of record.  The Board previously issued remands on this matter in in December 2015 and April 2016.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the claim.  When disabilities are evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that VA examinations should determine whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07  (1995).  Such inquiry is not to be limited to muscles or nerves and, where feasible, determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The September 2007, November 2012, and May 2016 VA medical examinations did not meet these requirements.  The Veteran submitted an April 2016 private examination that noted pain on active, passive, repetitive, weight-bearing, and/or non-weight-bearing, however the private examiner did not specify which contributed to functional loss and did not identify the extent of that functional loss.  Furthermore, the private examination did not review the Veteran's file and therefore cannot provide a retrospective opinion that attempts to address the missing information for prior examinations during the claims period.  Thus, an additional VA examination is necessary to ascertain the severity of the Veteran's thoracolumbar spine disability throughout the claims period.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional relevant private or VA evidence in support of his claim.  The AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, and all efforts to procure the records must be documented in the claims file.   

2.  Schedule the Veteran for a VA examination to ascertain the severity of his thoracolumbar spine disability.  After reviewing the evidence of record, the clinical examination, and the Veteran's statements, the examiner should: 

a)  Determine the current severity of the Veteran's service-connected thoracolumbar spine disability.  

The examination must address range of motion of the thoracolumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and must reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Provide, to the extent possible, a retrospective opinion addressing prior range of motion of the thoracolumbar spine, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - from June 2006 to the present.  

c)  Evaluate the Veteran for any neurological disability associated with the service-connected thoracolumbar spine disability, to include conditions of the bilateral lower extremities.  The examiner must address causation of any reported or diagnosed conditions.

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  


3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




